DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
Response
Applicant’s response and amendment filed on 04/07/2021 are acknowledged.
The status of claims is as follow:
Claims 16-20 have been canceled. 
Claims 21-25 have been withdrawn from consideration. 
Claims 1 and 6 have been amended. 
Claims 1-15 in the scope of nucleoprotein of Ebola virus are considered. 
                      Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 6-15 are still rejected under 35 U.S.C. 101 has been removed necessitated by are still rejected since the claimed invention is not directed to patent eligible subject matter in according to the 2019 PEG.
In the response, Applicants traverse the rejection and submit that the citation of a metal step of association between the virus infection biomarker and a viral illness has been made, the rejection should be removed.
Applicants’ amendment and argument has been respectfully considered, however, it is not found persuasive as claims 6-15 are still read on a method for 
Therefore, it is still related to a correlation of a naturally process of a viral infection that is related to a step of a mental process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando Cobo (THE OPEN VIOLOGY JOURNAL 2013, Vol. 7, pp. 84-90), Pleet et al. ( J Infect Dis. 2018 Dec 15; 218 (Suppl 5): S365–S387. Published online 2018 Aug 30) and .David J. Harvey Expert Review of Proteomics Volume 15, 2018 - Issue 5 , pp.391-412).  
The claimed method is directed to A method of detecting a predefined viral protein biomarker in a subject, the method comprising: a) obtaining a biological sample comprising at least one peripheral blood mononuclear cell from the subject prior to the subject experiencing any symptoms associated with the viral illness; b) extracting proteins from the biological sample and digesting the extracted proteins to form protein fragments; and c) analyzing the protein fragments and detecting whether the predefined viral protein biomarker is present in the biological sample via mass spectrometry prior to the subject experiencing any symptoms associated with a viral illness, preferably, the 
The application of using mass spectrometry to detect a viral antigen or virus product as well as a virus prior to the subject experiencing any symptoms associated with a viral illness was well known prior to the current Application was filed. For instant, Fernando Cobo teaches a mass spectrometry which is named as matrix-assisted laser desorption ionization time-of-flight mass spectrometry (MALDI-TOF MS) as an analytical method used for a microbial identification and characterization. In particular, He described and concluded that MALDI-TOF MS technology is being introduced in virology assays. The main applications in this field are the identification of viruses from clinical samples, the discovery of mutations for these viruses, the rapid screening of virus subtypes, its use in molecular epidemiology and the detection of resistance to several antiviral agents. Future applications of MALDI-TOF MS in clinical virology will be developed in order to provide more accurate identification on clinical specimens and will include the detection of resistance protein markers and specific virulence for several viruses. The MS methods can be used currently for viral diagnosis but refinement of technology will be an important approach for the introduction of MALDI-TOF in routine viral diagnosis. Fernando Cobo does not specifically teach using MS to detect Ebola viral protein. 
Pleet et al. teach that Ebola virus (EBOV) mainly targets myeloid cells; however, extensive death of T cells is often observed in lethal infections. We have previously shown that EBOV VP40 in exosomes causes recipient immune cell death. Therefore, they use mass spectrometry to detect VP40 as viral biomarker (See Method section in summery). Pleet et al. also teach using blood mononuclear cells (PBMCs) doing the EBOLA virus culture and detection (The first paragraph of the MATERIALS AND METHODS). 
In fact, using MS to detect a viral antigenic protein was well known in the art prior to the current Application was filed. For example, David J. Harvey describes that a viral diseases contribute to human and animal suffering and enormous efforts are directed at developing appropriate vaccines for protection. Glycoproteins constitute much of the viral surfaces and are obvious targets for such vaccine development by using mass spectrometric methods for their ionization and fragmentation. The steps, such as determination of glycan attachment sites and the structures of the attached glycans following their release from the glycoproteins are described and examples are given of the uses of the various analytical methods include influenza, Ebola and HIV as representative examples. 
Therefore, Dr. Harvey concluded that such recent technological advances of MS by introduction of ion mobility techniques, have greatly improved analyses in this area and have enabled larger amounts of information to be gathered in shorter time periods on ever smaller amounts of material. Such techniques should greatly accelerate the discovery of vaccine targets and lead to the production of vaccines for diseases not currently available (See Abstract).
Therefore, it would have been obvious for a person ordinarily skilled in the art to be motivated utilizing MS technology as a routine technology for an EBOLA virus detection by learning the MS technology’s and its feasibility for using the EBOLA virus detection with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648